Citation Nr: 0426727	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  94-01 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bleeding of the 
left ear

2.  Entitlement to an increased evaluation for left ear 
hearing loss.

3.  Entitlement to an initial evaluation for post 
traumatic stress disorder (PTSD), in excess of 30 percent, 
for the period prior to July 18, 2001.

4.  Entitlement to an increased evaluation for PTSD, in 
excess of 50 percent, for the period after July 18, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael F. Bradican


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

These matters come to the Board of Veterans' Appeals (Board) 
from a December 1992 rating decision which denied entitlement 
to an increased, compensable, evaluation for left ear hearing 
loss, and service connection for bleeding of the left ear.  
In his January 1993 notice of disagreement the veteran raised 
the issue of service connection for PTSD.  In a March 1996 
rating decision the Department of Veterans Affairs (VA) 
Regional Office (RO) granted entitlement to service 
connection for PTSD, with an evaluation of 10 percent.  This 
evaluation was subsequently increased to 30 percent effective 
January 22, 1993, the date of the veteran's original claim 
for PTSD, by a rating decision of December 1997.  In a 
supplemental statement of the case (SSOC) of May 2003, the RO 
granted an increased evaluation of 50 percent for PTSD, 
effective in July 2001.  The veteran perfected appeals 
regarding these issues.  In light of the fact that the 
veteran contested the initial evaluation of his PTSD, the 
Board has styled the issues of the case as reflected.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  The veteran's service medical records are negative for 
any complaints of, treatment for, or diagnosis of bleeding of 
the left ear.

2.  Post service treatment records are also negative for 
treatment for or diagnosis of a disability manifested by 
bleeding of the left ear.  

3.  Hearing acuity is at worst Level III in the left ear, and 
the right ear is assigned a Level I as it is non-service 
connected.

4.  The veteran's PTSD symptomatology for the period from 
January 22, 1993 to March 25, 1997 has not been shown to have 
resulted in considerable industrial impairment, or 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as flattened affect, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, as is 
required for the next higher, 50 percent, evaluation.

5.  The veteran's PTSD is manifested by disturbances of mood 
and difficulty in establishing and maintaining effective work 
and social relationships, with a Global Assessment of 
Functioning Score of 45, from March 26, 1997.

6.  The objective medical evidence of record does not support 
an evaluation in excess of 50 percent for PTSD, under either 
the old or the new rating criteria for the period from March 
26, 1997. 


CONCLUSIONS OF LAW

1.  The veteran does not currently have a disorder manifested 
by left ear bleeding.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.309 (2003).

2.  The criteria for a disability rating in excess of zero 
percent for left ear hearing loss have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2003). 

3.  The criteria for an initial disability rating in excess 
of 30 percent for PTSD, for the period from January 22, 1993 
to March 25, 1997 have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7 (2003) and 38 
C.F.R. § 4.130, Diagnostic Code (DC) 9411 (1996).

4.  The criteria for an and increased evaluation of 50 
percent for PTSD, from March 26, 1997 have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7 (2003) and 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 
(1996).

5.  The criteria for a disability rating in excess of 50 
percent for PTSD from March 26, 1997, have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.130, Diagnostic Code (DC) 9411 (2003) and 38 C.F.R. § 
4.130, Diagnostic Code (DC) 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decisions on 
appeal were made prior to November 9, 2000, the date the VCAA 
was enacted; therefore, the AOJ could not have complied with 
the timing requirement, as the statute had not yet been 
enacted.  In Pelegrini the Court noted that, where the 
initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the AOJ did not err in failing to 
comply with the timing requirements of the notice.  However, 
the Court did note that in such cases, the veteran would 
still be entitled to "VCAA content-complying notice" and 
proper subsequent VA process.  Pelegrini, 18 Vet App. at 120.

In this case the RO provided VCAA notice in a March 2003 
letter.  This letter advised the veteran regarding what 
information and evidence is needed to substantiate the claims 
for service connection and increased ratings, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any further evidence in his 
possession that pertains to the claims.  Thereafter, the RO 
readjudicated his claims in the January and March 2004 
Supplemental Statements of the Case (SSOC).

While the VCAA notice was not given prior to the RO's 
December 1992, and March 1996 adjudications of the claims, 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of these claims, and 
to respond to his VA notices.  Indeed, he had time to 
identify and/or submit additional supporting evidence after 
issuance of the RO letter of January 1993, the Statement of 
the Case (SOC) of January 1994, the SOC of August 1999 
regarding the PTSD claim, and the SSOCs of February 1994, May 
2003, January 2004 and March 2004.  

Moreover, evidentiary development in this claim has included 
the veteran's original service medical records, VA outpatient 
treatment records, private medical records, records related 
to the veteran's Social Security disability claim and the 
reports of numerous VA examinations conducted during the 
course of the appeal.  The veteran also provided testimony at 
a local hearing before an RO hearing officer.
 
Accordingly, no further notice or development is required to 
comply with the VCAA or the implementing regulations.  

II.  Service connection for a Bleeding of the left ear

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  Secondary service connection may 
be granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a). 

A review of the veteran's service medical records are 
negative for any diagnosis of or treatment for left ear 
bleeding.  On separation examination, conducted in January 
1968, the veteran did not complain of bleeding of the left 
ear, and his clinical evaluation was normal.

The report of a VA examination, conducted in April 1977, 
shows no complaints of left ear bleeding.  His tympanic 
membranes and canals were noted to be intact, hearing loss 
was noted.  Likewise, VA examination reports from March 1979 
and February 1982 are negative for complaints or findings of 
left ear bleeding.  In a statement dated in July 1992, the 
veteran first raised the issue of bleeding from the left ear.  
The report of a VA ear disease examination, conducted in 
November 1992, notes that the auricle, external canal, 
tympanic membrane, tympanum, and mastoid were all normal 
bilaterally.  There was no active ear disease present.  The 
examiner noted there was no evidence of infectious disease of 
the middle or inner ear.

The report of a VA ear disease examination, conducted in June 
1993, shows that the auricle, external canal, tympanic 
membrane, tympanum, and mastoid were all normal bilaterally.  
There was no active ear disease present.  The examiner noted 
there was no evidence of infectious disease of the middle or 
inner ear.  

In February 1994 the veteran presented testimony at his 
personal hearing.  He stated that he often notices blood on a 
Q-tip after he cleans the outside of his ears.  He was told 
by VA physicians that this was a scab, and that they had no 
explanation for it.  He reported that he had first noticed 
this about two years ago, but that he did not remember having 
this problem in service.

The report of a VA ear disease examination, conducted in 
April 1997, shows that the veteran's auricle, external canal, 
tympanic membrane, tympanum, and mastoid were all judged to 
be normal.  No active ear disease was present.  No infectious 
disease of the middle or inner ear was present.  
   
The report of a VA ear disease examination, conducted in 
March 1999, shows that the veteran's auricle, external canal, 
tympanic membrane, tympanum, and mastoid were all judged to 
be normal.  No active ear disease was present.  No infectious 
disease of the middle or inner ear was present.

After considering all of the evidence, the Board finds that 
the evidence fails to show a current diagnosis or disability 
of any left ear disorder manifested by bleeding.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence 
of proof of present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 
requires existence of present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  Thus, in the absence of evidence of a current 
disability manifested by bleeding of the left ear, the claim 
for service connection must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).
III. Entitlement to an increased evaluation for left ear 
hearing loss

Background

The report of a VA audio examination, conducted in August 
1992, shows pure tone results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
30
40
LEFT
20
15
15
40
85

Average puretone threshold was 25 decibels in the right ear 
and 39 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 92 percent in the right ear and 
of 84 percent in the left ear. 

In February 1994 the veteran presented testimony at his 
personal hearing.  He stated that he had been wearing hearing 
aids for about two months.  He stated that while wearing the 
hearing aids he has difficulty understanding conversations 
involving two or more people.  

The report of a VA audio examination, conducted in April 
1997, shows pure tone results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
35
50
LEFT
15
10
15
45
90

Average puretone threshold was 27 decibels in the right ear, 
and 40 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 98 percent in the right ear and 
of 88 percent in the left ear. 


The report of a VA audio examination, conducted in March 
1999, shows pure tone results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
30
60
LEFT
20
15
15
45
90

Average puretone threshold in the right ear was 30 decibels 
and 41 decibels in the left ear.  Speech discrimination 
scores  were 94 percent in the right ear and 88 percent in 
the left ear.  

The report of a VA audio examination, conducted in April 
2003, shows pure tone results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
20
35
60
LEFT
20
20
15
55
90

Average puretone threshold in the right ear was 35 decibels 
and 45 decibels in the left ear.  Speech discrimination 
scores were 96 percent in the right ear and 80 percent in the 
left ear.

The report of a VA audio examination, conducted in October 
2003, shows pure tone results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
55
55
LEFT
30
20
20
55
95

Average puretone threshold in the right ear was 40 decibels 
and 48 decibels in the left ear.  Speech discrimination 
scores were 96 percent in the right ear and 92 percent in the 
left ear.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2003).  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 
4.7 (2003).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2002); Payton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the Court has held that it is the present level of 
disability that is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).  The Court also has held 
that disability evaluations for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designation after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

While the veteran's claim was pending, new rating criteria 
for hearing loss became effective.  Where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 Vet. App. 111, 
116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 2002) 
(where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

However, under either the old or new rating criteria, the 
basic method of rating hearing loss is based on examination 
results including a controlled speech discrimination test 
(Maryland CNC), and a puretone audiometry test of puretone 
decibel thresholds at 1000, 2000, 3000, and 4000 Hertz, with 
an average puretone threshold obtained by dividing these 
thresholds by four.  Once these test results have been 
obtained, employing Table VI, a Roman numeral designation of 
auditory acuity level for hearing impairment is ascertained 
based on a combination of the percent of speech 
discrimination and puretone threshold average.  Once a Roman 
numeral designation of auditory acuity level for each ear has 
been determined, Table VII is used to determine the 
percentage evaluation for bilateral hearing loss by combining 
the Roman numeral designations of auditory acuity level for 
hearing impairment of each ear. 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2003); 38 C.F.R. § 4.87 (1998).  If impaired 
hearing is service connected in only one ear, as is the case 
here, in order to determine the percentage evaluation from 
Table VII, the non service connected ear will be assigned a 
Roman Numeral designation of I for hearing impairment.

Under the new rating criteria, which became effective on June 
10, 1999, there is an alternative method of rating hearing 
loss in defined instances of exceptional patterns of hearing 
loss.  In such exceptional cases, the Roman numeral 
designation for hearing loss of an ear may be based only on 
puretone threshold average, using Table VIA.  38 C.F.R. §§ 
4.85(c), 4.86.  Section 4.86(a) provides that, when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either 38 C.F.R. § 
4.85, Table VI or Table VIA, whichever results in the higher 
numeral.  Section 4.86 (b) provides that, when the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either 38 C.F.R. § 4.85, Table VI or Table 
VIA, whichever results in the higher numeral.  That Roman 
numeral designation will then be elevated to the next higher 
Roman numeral.  See 38 C.F.R. § 4.86 (2003).

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence is against the veteran's claim 
of entitlement to a disability rating in excess of zero 
percent for left ear hearing loss.  At the outset, the Board 
acknowledges that the veteran's VA audiometric testing 
results demonstrate impaired hearing.  Specifically, the 
results of audiometric testing in April 2003 merit a 
designation of III for the left ear; however, this level of 
hearing loss still equates to a zero percent (non-
compensable) disability evaluation under Table VII.  See 38 
C.F.R. § 4.87, Table VII, Diagnostic Code 6100 (1998) and 38 
C.F.R. § 4.85, Table VII, Diagnostic Code 6100 (2003).  

Likewise, the results of audiometric testing in October 2003 
merit a numeric designation of I for the left ear, which also 
equates to a zero percent (non-compensable) disability 
evaluation under Table VII.  Id.  Accordingly, the results of 
audiometric testing obtained at these examinations, and the 
numerous previous examinations documented above, do not 
demonstrate that the veteran is entitled to a compensable 
disability evaluation for his service-connected left ear 
hearing loss. Additionally, none of the results of the 
veteran's VA audiology examinations demonstrate puretone 
thresholds in all four frequencies of 55 decibels or more, 
nor do the results show a puretone threshold of 30 decibels 
or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
Therefore, exceptional patterns of hearing impairment have 
not been demonstrated, and 38 C.F.R. § 4.86 is not 
applicable.  See 38 C.F.R. §§ 4.85, 4.86 (2003).

In reaching this decision, the Board has considered whether 
the veteran's service-connected bilateral hearing loss 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the veteran has not claimed and the evidence does not show 
that his service-connected left ear hearing loss interferes 
markedly with employment (i.e., beyond that contemplated in 
the assigned rating), warrants frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.  The evidence 
does not suggest that these complaints present an exceptional 
or unusual disability picture.  Therefore, in the absence of 
such factors, the Board finds that the criteria for 
submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met. Accordingly, 
38 C.F.R. § 3.321(b)(1) does not support assigning a 
disability rating in excess of zero percent to the veteran's 
left ear hearing loss.

IV. Entitlement to an increased initial evaluation for PTSD,
 in excess of 30 percent, prior to July 18, 2001

Background

The report of a VA PTSD examination, conducted in January 
1994, shows the veteran reporting vivid memories of combat 
experiences involving blowing up bunkers and caves, some of 
which contained civilians.  He reported nightmares and guilt 
feelings regarding these experiences.  He noted that he was 
self employed and owned a fishing station, renting boats and 
other activities involving fishing.  He lived with his wife 
and three children.  He had hypervigilance and startle 
response with exaggerated and hyperactive response to 
explosions and loud noises.  

Mental status examination showed he was not depressed in mood 
and did not appear unduly anxious during the examination.  
There were no disordered perceptions.  Recent and remote 
memory were intact.  There was no history of suicidal 
behavior.  It was noted that the veteran presented with a 
number of symptoms of PTSD.  Diagnosis was PTSD, with a 
global assessment of functioning (GAF) noted to be 65.

The report of a VA PTSD examination, conducted in June 1995, 
shows the veteran reporting service as a combat engineer in 
the Marine Corps in Vietnam.  He cleared mines, blew up booby 
traps and witnessed many fellow Marines die in combat.  He 
reported experiencing nightmares and flashbacks, with 
nightmares occurring several times a week.  He reported that 
he had become detached from people and has no friends to 
speak of.  He stated that he is irritable and has to control 
his temper. 
About two to three times per year he has intense reliving of 
his Vietnam experience triggered by sounds or anniversaries.  
He stated that he sleeps poorly, about three hours per night 
and then he tosses and turns, waking regularly at 1:30, 3:30, 
and 6:00.  He denied auditory hallucinations and ideas of 
reference but he is very distrustful.

Mental status examination showed he was preoccupied and 
pensive.  He was fully oriented.  No formal thought disorder 
was noted.  Verbal productions were decreased.  Affect was 
appropriate.  Mood was mildly anxious and depressed.  There 
were no psychotic symptoms or suicidal or homicidal 
ideations.  Insight and judgment were unimpaired.  Diagnosis 
was PTSD, moderate.

VA outpatient treatment reports, dated from December 1995 to 
May 1997 show the veteran presenting with nightmares, 
avoidance behavior, and sadness.  It was also noted that he 
was having serious marital difficulties during this period. 

The report of a VA PTSD examination, conducted in March 1997, 
shows the veteran complaining that he cannot sleep due to 
nightmares about being killed.  He reported that he killed 
innocent people while blowing up bunkers and that it is 
affecting him now.  He reported treatment at the Northport 
VAMC Mental Hygiene Clinic with involved individual therapy 
and pharmacotherapy.  He reported that he lives with his 
family and that he gets along fine with them.  He stated that 
he had not worked since September of 1996 due to a physical 
condition.  He reported that he spends his time working 
around the house and visiting his father.  He reported no 
active social activities.  He stated that loud noises bother 
him and he is afraid of driving.  He reported exaggerated 
startle response, guilty feelings, and intrusive distressing 
thoughts about combat.

Mental status examination showed his speech was relevant and 
coherent.  His mood was mildly dysphoric; sad as he spoke of 
combat memories.  Affect was slightly constricted.  He was 
not psychotic, suicidal, or homicidal.  He complained of 
difficulty concentrating and remembering.  He was oriented  
times three.  His insight and judgment were adequate.  The 
diagnosis was PTSD with a global assessment of functioning 
noted to be 45. 

The report of a VA mental disorders examination, conducted in 
February 1999, shows the veteran reporting a pending divorce 
from his spouse of 30 years.  He continued to experience PTSD 
symptoms characterized by depression, nightmares, flashbacks, 
erratic sleeping pattern, exaggerated startle response, 
emotional numbing and social isolation.  

Mental status examination showed he was alert and oriented 
and appeared sad and preoccupied.  There was mild psychomotor 
retardation noted.  The veteran's affect was limited.  Mood 
was depressed, but there were no active suicidal or homicidal 
ideas elicited.  He reported having nightmares and flashbacks 
two to three times per week.  Hallucinations and delusions 
were not elicited.  Intelligence was average, memory was 
fair.   Judgment and insight were present.  GAF was estimated 
to be 50.

Analysis

Since this is an initial rating at issue, the rule from 
Francisco v. Brown, 7 Vet. App. 55 (1994), that the present 
level of disability is of primary importance, is 
inapplicable. Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged 
rating."  Id. at 125.  

The veteran has undergone several mental status examinations 
and the RO has considered his claim under both the old and 
the new rating criteria for PTSD.  When amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, as the revised regulations were not lawfully 
effective.  Therefore, although evidence dated both before 
and after the change in the regulatory criteria must be 
considered, before November 7, 1996, the Board may only apply 
the previous version of the rating criteria.  As of November 
7, 1996, the Board must apply the version more favorable to 
the veteran.  See DeSousa v. Gober, 10 Vet. 461, 467 (1997).  

Under 38 C.F.R. § 4.130, effective November 7, 1996, the new 
general rating formula for mental disorders to include PTSD 
(evaluated under Diagnostic Code 9411) is as follows:

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 30 disability rating is in order when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self- care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

The general rating formula for psychoneurotic disorders, to 
include PTSD, under 38 C.F.R. § 4.132, Diagnostic Code 9411, 
in effect prior to November 7, 1996, were as follows:

A 100 percent disability rating is assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior. Demonstrably unable to obtain or retain 
employment.  

A 70 percent disability rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

A 50 percent disability rating is assigned when the ability 
to establish or maintain effective and wholesome 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.

A 30 percent disability rating is in order when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.

Words such as "mild," "considerable," and "severe" are not 
defined in the VA Schedule for Rating Disabilities or in the 
DSM-IV.  Rather than applying a mechanical formula, the Board 
must evaluate all of the evidence to the end that its 
decisions are "equitable and just". 38 C.F.R. § 4.6 (2003).  
It should also be noted that use of terminology such as 
"mild" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2003).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM- IV), p. 32].

In pertinent part, GAF scores ranging from 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  

As noted above, the veteran's PTSD disability may only be 
rated under the old criteria for the time period from January 
22, 1993, the date of the grant of service connection, to 
November 6, 1996.  During this period of time the veteran's 
PTSD disability was primarily manifested by nightmares, 
detachment, hypervigilance and irritability.  On VA 
examination in January 1994 his GAF was noted to be 65.  On 
VA examination in June 1995 his PTSD was noted to be 
moderate.  There were no psychotic symptoms and he was noted 
to be still living with his wife and children.  As noted 
above, a GAF score of 65 is indicative of mild symptoms with 
some difficulty in social and occupational functioning.  The 
Board concludes that the veteran's PTSD symptomatology during 
this period is accurately reflected in the current 30 percent 
rating.  His disability during this period more nearly 
approximates the criteria for a 30 percent rating, in that it 
was manifested by definite impairment; however, the evidence 
does not indicate that his PTSD resulted in considerable 
social and industrial impairment as that term is contemplated 
in the rating schedule.

On VA examination on March 26, 1997, the veteran was noted to 
have a GAF score of 45, indicating serious symptoms.  His 
mood was slightly dysphoric, and he was sad as he spoke of 
combat memories.  His affect was slightly restricted.  He was 
not suicidal or homicidal, and his insight and judgment were 
intact.  He reported that he lived with his family and got 
along fine with them.  He stated that he spent his time 
working around the house and visiting his father.  

On exam in February 1999 his mood was depressed and mild 
psychomotor retardation was noted.  His affect was limited.  
He reported nightmares and flashbacks two to three times per 
week.  GAF was 50.  

Although the symptomatology reported on the examination does 
not appear to coincide fully with the GAF score assigned, the 
Board will resolve all reasonable doubt in favor of the 
veteran, and find that the symptomatology more nearly 
approximates a 50 percent evaluation as of the date of the VA 
March 26, 1997 examination.  

However, his symptomatology does not warrant an increase to 
the next higher evaluation of 70 percent under the old or 
revised rating criteria.  The evidence does not indicate that 
the veteran's condition during this time period was 
characterized by symptomatology such as suicidal ideation, 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances ( including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  He denied suicidal ideations during the 
period, he was always noted to have relevant and spontaneous 
speech, and he was appropriately groomed and dressed.

Likewise, the evidence of record will not support a 70 
percent disability rating under the old rating criteria, as 
the medical evidence of record during this period does not 
show that the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, or 
that the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  The veteran's impairment during 
this period, taking into account a GAF indicating serious 
impairment, and his mental status examinations show a level 
of symptomatology more consistent with a 50 percent rating 
for considerable impairment.  


V.  Entitlement to an increased evaluation for PTSD, in 
excess of 50 percent after July 18, 2001

Background

A VA outpatient treatment report, dated July 18, 2001, shows 
the veteran reporting severe insomnia and nightmares.  The 
SSOC of May 2003 increased the veteran's evaluation for PTSD 
to 50 percent based on this treatment report.

The report of a VA PTSD examination, dated in April 2003, 
shows the veteran complaining of insomnia due to nightmares 
three to four times per night about combat, with resulting 
fatigue during the day.  He noted depressed mood much of the 
time as well as significant irritability and occasional 
physical violence.  He indicated substantial social 
withdrawal, with no friends and avoiding his extended family.  
He reported hypervigilance and feelings of vulnerability, 
especially when he drives.  He often pulls over when someone 
is behind him.  He noted a loss of interest in most 
activities and did little with his time.  He indicated severe 
emotional numbing.  

Mental status exam showed he was appropriately groomed, 
casually dressed, and alert and oriented in all spheres.  He 
made good eye contact and displayed behavior appropriate to 
the interview setting.  His mood was mildly dysphoric with 
constricted but congruent affect.  No impairment of 
communication or thought process was noted.  His speech was 
spontaneous, relevant and at normal rate and rhythm.  His 
thinking was logical, goal oriented, and without evidence of 
a formal thought disorder.  He denied hallucinations and 
delusions.  He indicated adequate maintenance of personal 
hygiene and competent management of finances, diet, and other 
activities of daily living.  Long term recall was grossly 
intact, but short term recall, attention and concentration 
were somewhat impaired.  The veteran did not describe panic 
attacks, rituals or obsessive thoughts, but did indicate a 
fear of driving because other drivers make him feel 
vulnerable.  He admitted to occasional passive suicidal 
ideation without intent or plan, and denied homicidal 
ideation.  

The examiner stated that the veteran experienced frequent 
nightmares and occasional flashbacks.  He described increased 
arousal, with insomnia, daytime fatigue and irritability 
leading to occasional physical violence, and hypervigilance 
that restricts his ability to drive or to be with groups of 
people.  He was isolated socially and was frequently 
depressed.  GAF was noted to be 49.

The report of a VA PTSD examination, conducted in October 
2003, shows the veteran  continuing to complain of chronic 
insomnia with nightmares, intrusive memories of combat 
experiences, daytime fatigue and hypervigilance.  He reported 
occasional improvement in mood and denied active suicidal 
ideation, but he is often depressed and ruminates over his 
separation and divorce.  He stated that he does routine 
chores and repairs in his house but continues to isolate 
himself from most of his family.  He reported developing a 
casual relationship with a woman and he occasionally goes 
fishing with her or repairs her boat, but he did not indicate 
any real emotional intimacy in the relationship.  He lives 
alone in his trailer, has no good friends and has had 
arguments with many members of his family.  He refused to go 
to his daughter's wedding because he was afraid to drive out 
of state and now she will not speak to him.  

Mental status examination showed he was casually dressed, 
appropriately groomed and alert and oriented in all spheres.  
He made good eye contact and displayed behavior appropriate 
to the interview setting.  His mood was anxious and mildly 
dysphoric with constricted affect.  He denied suicidal or 
homicidal ideation.  Long and short term recall were 
moderately impaired and he had occasional word finding 
difficulties.  Attention and concentration were also 
impaired.  He indicated adequate maintenance of personal 
hygiene, competent management of finances, diet and other 
activities of daily living.  He did not report panic attacks, 
phobias, obsessive thoughts or rituals.  There was no 
impairment of communication.  His speech was spontaneous, 
relevant and at a normal rate and rhythm.  His thinking was 
logical and goal oriented, without evidence of a formal 
thought disorder.  Judgment and insight are present.  GAF was 
estimated to be 49.

Analysis

As noted in the previous section, the veteran's PTSD 
disability from June 2001 until present can be rated under 
either the old or the new rating criteria.  During this time 
period the evidence of record indicates that his PTSD 
disability was primarily manifested by constricted affect, 
moderately impaired memory and impaired attention and 
concentration.  His GAF during this period continued to be 
evaluated at 49.  He had serious insomnia due to nightmares 
and subsequent daytime fatigue and irritability.  

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b); see 
also 38 C.F.R. § 4.129 (1996).

While the Schedule for Rating Disabilities (Schedule) does 
indicate that the rating agency must be familiar with the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), it does not does not assign disability 
percentages based solely on GAF scores.  See 38 C.F.R. § 
4.130.  Thus, a particular GAF score does not automatically 
equate to any particular percentage in the Schedule; rather, 
it is but one factor to be considered in conjunction with all 
of the other evidence.  

The Board concludes the veteran's symptomatology during this 
time period does not warrant an increase to the next higher 
evaluation of 70 under either rating criteria.  The evidence 
does not indicate that the veteran's condition during this 
time period was characterized by symptomatology such as 
suicidal ideation, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  He denied suicidal 
ideations during he period and he was always noted to have 
relevant and spontaneous speech and he was appropriately 
groomed and dressed.

Likewise, the evidence of record will not support a  70 
percent disability rating under the old rating criteria, as 
the medical evidence of record  during this period does not 
show that the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, or 
that the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  The veteran's impairment during 
this period, taking into account a GAF indicating serious 
impairment, and his mental status examinations show a level 
of symptomatology more consistent with the currently assigned 
50 percent rating for considerable impairment.



ORDER

1.  Entitlement to service connection for a disorder 
manifested by left ear bleeding is denied.

2.  Entitlement to an increased, compensable, evaluation for 
left ear hearing loss is denied.

3.  Entitlement to an initial evaluation, in excess of 30 
percent, for PTSD for the period from January 22, 1993 to 
March 25, 1997 is denied.

4.  Entitlement to an increased evaluation of 50 percent for 
PTSD, from March 26, 1997, is granted. 

5.  Entitlement to an evaluation in excess of 50 percent, 
from March 26, 1997 is denied.


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



